TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-20-00532-CV


                                       In re Heather Evans




               ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY


                              MEMORANDUM OPINION


               Relator Heather Evans, the plaintiff in the underlying lawsuit, seeks mandamus

relief from the trial court’s order compelling her to submit to a psychiatric examination by a

psychiatrist selected by the real parties in interest and defendants below, David J. Johnston;

Hunter Industries, Ltd.; and Weisman Equipment Co., Ltd. See Tex. R. App. P. 52.1. Evans

asserts that the trial court abused its discretion by not requiring the psychiatrist to provide notice

of the universe of possible tests that he may administer to Evans during the course of the

examination. See Tex. R. Civ. P. 204.1 (establishing conditions under which party may obtain

order compelling another party to submit to physical or mental examination by qualified

physician or psychologist).

               For the reasons explained below, we conditionally grant Evans’s petition in part

and order the district court to modify its order granting the motion for psychiatric examination to

better specify the “scope of the examination,” as required by Rule 204.1(d).
                                         BACKGROUND

               The underlying personal-injury suit arises out of a motor-vehicle accident that

occurred when Johnston, who was driving a company pickup truck southbound on IH-35, struck

the rear of Evans’s car with the front of the pickup truck. Evans sued the real parties in interest

(“Johnston parties”), seeking damages for injuries allegedly suffered as a result of the accident.

Evans seeks damages for past and future physical pain and mental anguish, past and future

physical impairment, past and future loss of earning capacity, and past and future medical

expenses.

               The Johnston parties filed a motion for mental examination, asserting that Evans

placed her mental-health condition in controversy by claiming that she has suffered mental

anguish as a result of the accident and seeking related damages. See id. R. 204.1(a). Evans had

produced medical records during discovery that the Johnston parties attached to their motion.

The records show that Evans had been treated for certain conditions before the accident,

including major depressive disorder, panic disorder, and generalized anxiety disorder, conditions

which she contends were exacerbated by the accident, and that she was diagnosed with post-

traumatic stress disorder (PTSD) after the accident. Evans designated the medical professionals

who evaluated and treated her as persons with knowledge of relevant facts, but she had not

designated any testifying experts at the time the Johnston parties filed their motion.           The

Johnston parties sought to compel Evans to submit to an examination by their retained expert,

Christopher B. Ticknor, M.D., a board-certified psychiatrist. The Johnston parties requested that

Ticknor be allowed to conduct a “noninvasive medical and psychiatric examination” of Evans to

determine her current mental condition, what medical care she may need in the future, and her

ability to conduct daily activities and to function in the workforce. In his affidavit attached to the

                                                  2
Johnston parties’ motion, Ticknor attested that “[t]he requested examination would include a

diagnostic interview and mental status examination,” which would last no more than five hours,

and if Ticknor deemed it necessary, he would ask Evans to perform “various paper and pencil

tests” as part of the examination. Ticknor further attested that he had been asked to review “the

medical and forensic records in this case regarding Ms. Heather Evans” and that he had

“reviewed various records pertaining to this matter.” Finally, Ticknor attested that he could not

obtain “this information by means of reviewing the plaintiff’s medical records or the reports of

the plaintiff’s experts.”

                Evans filed a response in which she acknowledged that the Johnston parties

should be allowed to conduct a psychiatric examination because she has placed her

neuropsychological condition in controversy. While Evans agreed that the Johnston parties had

established good cause for the requested diagnostic interview and mental-status psychiatric

examination, she argued that they failed to establish good cause for requiring her to “perform

various paper and pencil tests.” See id. R. 204.1(c) (establishing that court may issue order for

examination of party only for good cause shown and only in certain circumstances, including

when party’s mental condition is “in controversy”). Evans asserted that the Johnston parties had

failed to carry their burden to establish the necessity of those tests because they had failed to

identify what tests Ticknor was considering administering, his decision-making criteria, why

prior diagnostic testing was insufficient, and who would be interpreting any tests given. She also

requested that the examination be limited to two hours in duration, instead of five hours.




                                                 3
               The trial court conducted a hearing on the motion for mental examination and

asked Ticknor questions about the possible testing at that time.1 In its order granting the motion,

the trial court found that good cause exists for ordering the mental examination because Evans

“has placed the issue of her past and continuing mental health directly at issue in this case.” The

trial court ordered that Evans appear for a mental examination to be performed by Ticknor in

Williamson County “at a date, time, and neutral location to be agreed upon by counsel for all

parties.” The trial court further ordered the following specific parameters for the examination:


       The examination itself shall take no longer than five (5) hours and may include a
       verbal interview of: the Plaintiff’s personal and family history; Plaintiff’s personal
       and family background; Plaintiff’s past and current emotional and mental status;
       Plaintiff’s outlook, reaction and responses to the accident that forms the basis for
       this lawsuit; and, the nature, type and history of Plaintiff’s prior mental health
       treatment. At the discretion of Dr. Ticknor, the examination may also include
       having the Plaintiff complete standardized testing (using paper and pencil/pen) of
       the form that is typically and routinely used to assess an individual’s mental
       health and/or mental diagnosis for conditions such as: depression, PTSD, etc.
       Prior to this examination, Dr. Ticknor is not required to identify the specific tests
       that he may administer to Plaintiff during the course of the examination.

       Depending on which test(s) are administered to Plaintiff Heather Evans during the
       examination, Dr. Ticknor may then submit the test responses to: Douglas Cooper,
       Ph.D, Justin O’Rourke. Ph.D., and/or Gilbert Martinez, Ph.D, psychologists who
       are located in San Antonio, Texas, to review and analyze/chart/graph the test
       responses (without being informed of the identity of the test subject). Any
       information regarding Plaintiff Heather Evans’ testing provided to Douglas
       Cooper, Ph.D, Justin O’Rourke, Ph.D., and/or Gilbert Martinez, Ph.D will be
       done so in compliance with federal and state privacy laws and will not include
       any personal identifying information.

       It is further Ordered that no persons will be permitted to witness or participate in
       the examination of the Plaintiff by Dr. Ticknor, and the examination will not be
       recorded.




       1
         Although the trial court questioned Ticknor at the hearing, Ticknor did not provide
sworn testimony.
                                                 4
               Evans subsequently filed her petition for writ of mandamus and motion for

emergency relief with this Court. The Court granted the motion for emergency relief, stayed the

challenged order, and requested a response from the Johnston parties. See Tex. R. App. P. 52.4

(precluding court from granting mandamus relief before response has been filed or response

deadline has passed without response); id. R. 52.8(b)(1) (requiring court to request response if it

“is of the tentative opinion that relator is entitled to the relief sought or that a serious question

concerning the relief requires further consideration”). The real parties in interest submitted a

response opposing the petition for mandamus relief.


                                           ANALYSIS

               In her petition for mandamus relief, Evans primarily argues that the trial court

abused its discretion by ordering her to submit to psychiatric testing without requiring the

Johnston parties to provide notice of the universe of possible tests that Ticknor might administer

and the protocol for testing so that she has a meaningful opportunity to object and seek a ruling

from the trial court on any inappropriate tests or protocols. In addition, she argues that she is

entitled to mandamus relief because there is no adequate remedy by appeal from an improper

psychiatric-examination order.


Standard of review

               To obtain the extraordinary remedy of mandamus relief, a relator must establish

that an underlying order is a clear abuse of the trial court’s discretion and that the relator has no

adequate appellate remedy. In re H.E.B. Grocery Co., L.P., 492 S.W.3d 300, 303 (Tex. 2016)

(orig. proceeding); In re Nationwide Ins. Co. of Am., 494 S.W.3d 708, 712 (Tex. 2016) (orig.

proceeding) (citing Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding)).


                                                 5
An abuse of discretion occurs when a trial court’s ruling is arbitrary and unreasonable, made

without regard for guiding legal principles or supporting evidence. In re Nationwide, 494

S.W.3d at 712. Similarly, a trial court abuses its discretion if it fails to correctly analyze or apply

the law to the facts. In re H.E.B., 492 S.W.3d at 302-03. Thus, if the trial court’s order conflicts

with the Texas Rules of Civil Procedure, this failure by the trial court to correctly analyze or

apply the law constitutes an abuse of discretion. In re Kuntz, 124 S.W.3d 179, 181 (Tex. 2003)

(orig. proceeding). When the appellate court would not be able to cure the trial court’s discovery

error after final judgment, the relator lacks an adequate remedy by appeal. Id. (citing In re

Colonial Pipeline Co., 968 S.W.2d 938, 942-43 (Tex.1998) (orig. proceeding); Walker, 827

S.W.2d at 843).


Scope of mental examination

               Texas Rule of Civil Procedure 204 governs discovery obtained through physical

and mental examinations. See Tex. R. Civ. P. 204.1-.5. The party seeking the examination must

show both (1) good cause and (2) that the physical or mental condition of a party is in

controversy or the party responding to the motion has designated a psychologist as a testifying

expert or has disclosed a psychologist’s records for possible use at trial. See id. R. 204.1(c)(1);

In re H.E.B., 492 S.W.3d at 303; Coates v. Whittington, 758 S.W.2d 749, 752 (Tex. 1988) (orig.

proceeding). These requirements are not satisfied by “conclusory allegations” in the movant’s

pleadings or by “mere relevance to the case.” Coates, 758 S.W.2d at 751; see In re H.E.B., 492

S.W.3d at 303; In re Transwestern Publ’g Realtors Co., 96 S.W.3d 501, 505 (Tex. App.—Fort

Worth 2002, orig. proceeding). To show good cause for the examination, a movant must:




                                                  6
       (1) show that the requested examination is relevant to issues in controversy and
       will produce or likely lead to relevant evidence, (2) establish a reasonable nexus
       between the requested examination and the condition in controversy, and
       (3) demonstrate that the desired information cannot be obtained by less intrusive
       means.


In re H.E.B., 492 S.W.3d at 303.

               “The purpose of Rule 204.1’s good-cause requirement is to balance the movant’s

right to a fair trial and the other party’s right to privacy.” Id. Once the trial court determines that

good cause for an examination exists, it “retains discretion to place reasonable limits on [the

nonmovant’s] interview and tests,” and it must exercise that discretion by considering the fair-

trial standard. In re Offshore Marine Contractors, Inc., 496 S.W.3d 796, 803 (Tex. App.—

Houston [1st Dist.] 2016, orig. proceeding). The fair-trial standard implicates the third good-

cause factor, “less intrusive means,” because “[t]he desired information is not required to obtain

a fair trial when a party may obtain the same information by deposing the opposing party’s

physicians or relying on existing expert reports.” Id. at 800 (analyzing “detailed explanation”

provided by movant’s expert of why he could not confidently rely on plaintiff’s previous

examinations and medical records).

               Here, although Evans agrees that her mental condition is in controversy and

acknowledges that the Johnston parties have demonstrated good cause for ordering a mental

examination in principle, she contends that the trial court abused its discretion by not specifying

in the order the universe of proposed tests that Ticknor may administer during his examination of

her and the protocol for testing. See Tex. R. Civ. P. 204.1(d) (requiring order for physical or

mental examination to be in writing and to “specify the time, place, manner, conditions, and

scope of the examination and the person or persons by whom it is to be made”). Evans argues



                                                  7
that, without this information about the scope of the examination, she is being denied the right to

meaningfully object to the relevancy and potential harm of the tests in violation of the fair-trial

standard and that the Johnston parties have not demonstrated good cause for the particular

examination that they are requesting. As Evans points out, her counsel will not be present during

the examination and it will not be video recorded, so Evans, who is not a legal or medical expert,

will have no way to recognize inappropriate testing or the ability to raise appropriate objections

to the trial court before potentially being subjected to inappropriate psychiatric testing that might

unnecessarily invade her right to privacy.

               At the hearing on the motion, Ticknor informed the trial court as follows:


       I will bring with me, obviously, a set of — a variety of tests, but I won’t know
       until I actually start the interview what test may be most indicated.

       It is my opinion that some of the tests — in fact, most of the tests she’s been
       administered [by her treating psychological professionals] are self-rating scales,
       meaning that they are a listing of the patient’s self-reports of subjective
       symptoms. So until I have the opportunity to interview her, I may or may not
       administer some more objective validated tests. And, again, there are half a dozen
       of those. But I won’t know until I see her and begin the interview, collect some
       additional information, what will be the best test to administer.


The Johnston parties’ counsel argued at the hearing that Ticknor planned to use some

standardized testing and would prefer to keep the specific tests undisclosed so as not to permit

Evans an opportunity to prepare in advance for the questions, and the trial court subsequently

expressed concern that prior identification of the tests might enable Evans to prepare for them.

However, Ticknor himself did not provide any explanation or information to the trial court either

in his affidavit or at the hearing to support counsel’s argument that Evans might be able to

prepare for the tests and that this was the reason he did not want to disclose in advance the



                                                 8
possible tests. Ticknor also did not disagree when Evans’s counsel pointed out that he was sure

Ticknor “would agree based upon his experience that standardized, computer-scored

psychological testing has internal validity scales to determine whether or not someone is

attempting to manipulate the data. So knowing what the test is and being able to manipulate it

are two entire different things.” Ticknor’s statements at the hearing indicate that he knows

exactly what tests he intends to bring with him, but he will not be sure which, if any, he will

administer until after he interviews Evans. When the trial court was considering the issue of

whether Ticknor or a third party would be interpreting and evaluating the testing results, Ticknor

replied that if he administered self-rating scales to Evans, he would not outsource them, but if he

administered specific personality inventories, he would consult with one of three clinical

psychologists (whom he identified by name) to interpret specific test results because each

psychologist has his own strengths for particular tests. Furthermore, although Ticknor opined at

the hearing that it appeared to him that most of the tests that Evans’s treating professionals had

administered were self-rating scales, he never indicated either in his affidavit or at the hearing

whether he had reviewed any of Evans’s test results from her mental-health treatment before the

accident, and if he had, why that testing was insufficient.

               In a recent case, the Tenth Court of Appeals concluded that a trial court’s order

that was more specific than the order at issue here was nevertheless too broad in scope. See In re

Estabrook, No. 10-20-00175-CV, 2020 WL 6192923, at *4 (Tex. App.—Waco Oct. 21, 2020,

orig. proceeding) (mem. op.) (holding scope of order was too broad when order failed to limit

examination to mental conditions put in controversy by party). That case involved a personal-

injury lawsuit for negligence and medical battery brought after Estabrook was subjected to a

medical procedure that she expressly refused and refused to sign a hospital consent form to

                                                 9
allow. Id. at *1. Because she alleged past and future pain and mental anguish, the trial court

required her to submit to a neuropsychological exam.                Id.    The order stated: “The

neuropsychological examination will consist of an interview and administration of tests which

are standardized and interpreted following standard procedures. The tests will measure the

following domains: sensation, movement, language, memory, psychomotor speed, visual

perception, intelligence, executive function, validity, and mental health.” Id. at *3. The court

granted mandamus relief from the order, holding that the trial court abused its discretion by

failing to limit the examination to depression and PTSD, which were the mental conditions

Estabrook put in controversy. Id. at *4 (“Texas courts have held that the failure to place any

limitations on the scope of the mental examination, especially to the mental conditions

specifically in controversy in the matter, constitutes an abuse of discretion.”); see also, e.g., In re

Sharaf, No. 03-18-00671-CV, 2018 WL 5796977, at *3 (Tex. App.—Austin Nov. 5, 2018, orig.

proceeding) (mem. op.) (concluding trial court abused its discretion because order did not “limit

the scope of the mental examination to the identified testing or interview or place other

parameters on the examination, such as limiting the testing to standardized testing or placing a

limitation on the duration of the testing and interview”).

               The trial court’s order here suffers from a similar deficiency. The order for the

mental examination, which may be as long as five hours, does not limit the scope to the only

conditions placed in controversy by Evans—PTSD, anxiety disorder, panic disorder, and major

depressive disorder. See id. Instead, the order broadly provides that “the examination may also

include having the Plaintiff complete standardized testing (using paper and pencil/pen) of the

form that is typically and routinely used to assess an individual’s mental health and/or mental

diagnosis for conditions such as: depression, PTSD, etc.” (Emphasis added.) The broad

                                                  10
language of “conditions such as,” followed by “etc.,” combined with the lack of identification of

the possible tests that Ticknor may administer, makes the order inadequately specific.

               The Johnston parties have the burden to demonstrate good cause for the specific

parameters of the examination that they seek to compel. See In re H.E.B., 492 S.W.3d at 303

(requiring movant to show that its right to fair trial warrants intrusion on nonmovant’s right to

privacy); see also, e.g., In re Sharaf, 2018 WL 5796977, at *3 (noting that trial court must

consider fair-trial standard when exercising its discretion to set specific limits on examination’s

scope as required by Rule 204.1 and citing with approval federal cases requiring specific limits

on scope). Under the circumstances present in this case, by failing to identify even the possible

tests that Ticknor may administer during Evans’s examination, or alternatively, to provide some

diagnostic explanation to support counsel’s argument in support of not disclosing the possible

tests, the Johnston parties failed to (1) show that the “paper and pencil tests” that Ticknor may

administer are relevant to issues in controversy and will produce or likely lead to relevant

evidence, (2) establish a reasonable nexus between the possible tests and the condition in

controversy, and (3) demonstrate that the desired information cannot be obtained by less

intrusive means. See id. The trial court lacked the information it needed to be able to comply

with the Rule’s requirement that the order specify the scope of the examination. See Ornelas v.

Southern Tire Mart, LLC, 292 F.R.D. 388, 398 (S.D. Tex. 2013) (“Parties seeking a court-

ordered mental or physical examination should therefore provide the necessary details to the

court, or they otherwise risk denial of their motions solely on the grounds that the court cannot

comply with this provision of the Rule [requiring that the order specify the scope of the




                                                11
examination].”).2 In particular, the trial court heard no explanation from the Johnston parties or

Ticknor about why the possible tests will provide him with information that cannot be obtained

by less intrusive means. Although there may be cases where there are reasons not to require the

movant’s psychiatrist to identify the possible universe of tests that may be given to the

nonmovant, on the record before us in this case, there was no evidence before the trial court to

support counsel’s argument. Compare In re Offshore Marine, 496 S.W.3d at 803 (“While the

trial court abused its discretion in not permitting any interview or testing by [the defense expert],

it does not necessarily follow that OMC is allowed the full panoply of tests it seeks. The trial

court retains discretion to place reasonable limits on [the expert’s] interview and tests . . . . ,

which must be exercised by considering the fair-trial standard.”), with, e.g., In re Kirby Inland

Marine, LP, No. 01-18-00383-CV, 2018 WL 3468476, at *3-4 (Tex. App.—Houston [1st Dist.]

July 18, 2018, orig. proceeding) (mem. op.) (granting mandamus relief when trial court had

limited defense expert’s examination to two-hour period and required advance disclosure of tests

to be administered because defense expert had provided extensive explanation articulating his

need for additional time, his issues with prior tests administered by plaintiff’s expert, and his

reasoning for why type of tests at issue in case should not be disclosed in advance).

Accordingly, we conclude that the trial court abused its discretion by failing to adequately

consider the good-cause factors, as well as the fair-trial standard incorporated into those factors,

when it compelled Evans to undergo the particular examination and battery of possible tests



       2
         See Fed. R. Civ. P. 35(a)(2) (stating that order requiring party to submit to physical or
mental examination “must specify the time, place, manner, conditions, and scope of the
examination, as well as the person or persons who will perform it”); see also, e.g., Coates v.
Whittington, 758 S.W.2d 749, 751 (Tex. 1988) (orig. proceeding) (explaining that predecessor
rule to Rule 204.1 was derived from Federal Rule of Civil Procedure 35 and that “[f]ederal
courts’ construction of Rule 35 is thus helpful to an analysis of [the Texas Rule]”).
                                                 12
proposed here without adequately describing the scope of the examination by limiting it to the

specific conditions put in controversy by Evans and identifying the possible tests to be

administered by Ticknor.


No adequate remedy by appeal

               Having concluded that the trial court abused its discretion by ordering the mental

examination without adequate consideration of the good-cause factors and the fair-trial standard,

we further conclude that an appeal of the trial court’s order after trial would not provide an

adequate remedy. See In re Reyes, No. 02-20-00071-CV, 2020 WL 1294923, at *l (Tex. App.—

Fort Worth Mar. 19, 2020, orig. proceeding) (mem. op.) (concluding appeal is inadequate

remedy for order that does not comply with Rule 204.1’s requirements); see also Walker, 827

S.W.2d at 839-40 (holding appellate remedy is inadequate when appellate court could not cure

discovery error, especially when trial court erroneously orders disclosure that may materially

affect rights of aggrieved party). The current order, which does not adequately specify the scope

of the examination as required by Rule 204.1 and denies Evans the right to object to potentially

improper tests before their administration, implicates Evans’s privacy rights and violates the fair-

trial standard. See In re Estabrook, 2020 WL 6192923, at *4. Accordingly, we sustain Evans’s

sole issue.

                                         CONCLUSION

               Having found that the trial court abused its discretion and that Evans has no

adequate remedy by appeal, we conditionally grant in part Evans’s petition for writ of




                                                13
mandamus.3 We are confident the trial court will modify its November 3, 2020 order granting

the Johnston parties’ motion for mental examination in accordance with this opinion. The writ

will issue only if the trial court fails to comply with this opinion.



                                                __________________________________________
                                                Gisela D. Triana, Justice

Before Justices Goodwin, Triana, and Kelly

Filed: January 28, 2021




        3
          Evans requested that this Court order the trial court to set aside the examination order.
We grant in part her petition for writ of mandamus because we instead order the trial court to
modify its order.
                                                  14